
	
		I
		112th CONGRESS
		1st Session
		H. R. 3545
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Pitts (for
			 himself, Mr. Petri,
			 Mr. Hinojosa,
			 Mr. Holden, and
			 Mr. Ribble) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow
		  additional transit systems greater flexibility with certain public
		  transportation projects.
	
	
		1.Short titleThis Act may be cited as the
			 Transit System Flexibility Protection
			 Act of 2011.
		2.Urbanized area
			 formula grantsSection
			 5307(b)(1) of title 49, United States Code, is amended—
			(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively;
			 and
			(2)by inserting after
			 subparagraph (D) the following:
				
					(E)operating costs,
				not to exceed 50 percent, of equipment and facilities for use in public
				transportation systems that operate 75 or fewer buses during peak service hours
				in an urbanized area with a population of at least 200,000; and
					(F)operating costs
				not to exceed 25 percent, of equipment and facilities for use in public
				transportation systems that operate a minimum of 76 buses and a maximum of 100
				buses during peak service hours in an urbanized area with a population of at
				least
				200,000.
					.
			
